                                                            Scott M. Kendall
                                                            Alaska Bar No. 0405019
                                                            Samuel G. Gottstein
                                                            Alaska Bar No. 1511099
                                                            Holmes Weddle & Barcott, P.C.
                                                            701 West 8th Avenue, Ste. 700
                                                            Anchorage, AK 99501
                                                            Phone: 907.274.0666
                                                            Fax: 907.277.4657
                                                            smkendall@hwb-law.com
                                                            sgottstein@hwb-law.com

                                                            Jason Harrow
                                                            Equal Citizens
                                                            3243B S. La Cienega Blvd.
                                                            Los Angeles, CA 90016
                                                            jason@equalcitizens.us

                                                            Michael Donofrio
                                                            Stris & Maher LLP
                                                            28 Elm St., 2d Fl.
                                                            Montpelier, VT 05602
                                                            michael.donofrio@strismaher.com
                                                            Attorneys for Plaintiffs
HOLMES WEDDLE & BARCOTT, PC




                                                                IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF ALASKA
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             DISABILITY LAW CENTER OF
                                                             ALASKA, NATIVE PEOPLES
                                                             ACTION COMMUNITY FUND,
                                                             ALASKA PUBLIC INTEREST
                                                             RESEARCH GROUP, ALEIJA                      Case No. 3:20-cv-173-JMK
                                                             STOVER, and CAMILLE ROSE
                                                             NELSON,
                                                                         Plaintiffs,
                                                                 v.

                                                             KEVIN MEYER, LIEUTENANT
                                                             GOVERNOR OF ALASKA and the
                                                             STATE OF ALASKA, DIVISION
                                                             OF ELECTIONS,
                                                                        Defendants.




                                                              Joint Status Report
                                                              Disability Law Center of Alaska v. Meyer                              Page 1
                                                              Case No. 3:20-cv-173-JMK
                                                              Case 3:20-cv-00173-JMK Document 45 Filed 01/13/21 Page 1 of 4
                                                                                       JOINT STATUS REPORT

                                                                  On December 17, the Court directed the parties to confer and file a joint

                                                            status report. 1 The parties conferred and respond as follows:

                                                                  After the Ninth Circuit denied Plaintiffs’ request for emergency

                                                            injunctive relief pending appeal and granted their request for an extension of

                                                            time, Plaintiffs filed their opening brief in the Ninth Circuit on December 1,

                                                            2020. The Ninth Circuit then extended Defendants’ deadline to file its

                                                            opposition to March 1, 2021, and Plaintiffs’ reply will be due thereafter. Oral

                                                            argument will then proceed in due course.

                                                                  Given the current timeline, the parties do not expect the appeal to be
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            resolved until at least this summer. Neither party expects there to be any
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            filings in the district court until the appeal’s resolution.




                                                                  1   Dkt. No. 44.

                                                             Joint Status Report
                                                             Disability Law Center of Alaska v. Meyer                               Page 2
                                                             Case No. 3:20-cv-173-JMK
                                                             Case 3:20-cv-00173-JMK Document 45 Filed 01/13/21 Page 2 of 4
                                                                Dated this 13th day of January, 2021 at Anchorage, Alaska.

                                                                                                /s/ Scott M. Kendall
                                                                                                Scott M. Kendall
                                                                                                Alaska Bar No. 0405019
                                                                                                Samuel G. Gottstein
                                                                                                Alaska Bar No. 1511099
                                                                                                HOLMES WEDDLE & BARCOTT, PC

                                                                                                Jason Harrow (Pro Hac Vice)
                                                                                                EQUAL CITIZENS

                                                                                                Michael Donofrio (Pro Hac Vice)
                                                                                                STRIS & MAHER LLP
                                                                                                Attorneys for Plaintiffs

                                                                                                /s/ Margaret Paton-Walsh
                                                                                                Margaret Paton-Walsh
                                                                                                Attorney General’s Office
HOLMES WEDDLE & BARCOTT, PC




                                                                                                1031 W. 4th Avenue, Suite 200
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                                                Anchorage, AK 99501
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                                                margaret.paton-walsh@alaska.gov
                                                                                                Attorneys for Defendants




                                                            Joint Status Report
                                                            Disability Law Center of Alaska v. Meyer                              Page 3
                                                            Case No. 3:20-cv-173-JMK
                                                            Case 3:20-cv-00173-JMK Document 45 Filed 01/13/21 Page 3 of 4
                                                                                      CERTIFICATE OF SERVICE
                                                                   I hereby certify that, on the 13th day of January 2021, I electronically filed
                                                            the foregoing with the Clerk of the Court using the CM/ECF system which will
                                                            send notification of such filing to the following:

                                                            Margaret Paton-Walsh
                                                            Attorney General’s Office
                                                            1031 W. 4th Avenue, Suite 200
                                                            Anchorage, AK 99501
                                                            margaret.paton-walsh@alaska.gov


                                                                                                    /s/ Scott M. Kendall
                                                                                                    Scott M. Kendall
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             Joint Status Report
                                                             Disability Law Center of Alaska v. Meyer                                       Page 4
                                                             Case No. 3:20-cv-173-JMK
                                                              Case 3:20-cv-00173-JMK Document 45 Filed 01/13/21 Page 4 of 4
